FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                         April 2, 2020
                           _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 DAVID WAYNE ROBINSON,

         Plaintiff - Appellant,

 v.                                                         No. 19-1435
                                                   (D.C. No. 1:18-CV-01494-LTB)
 PATRICK FIRMAN; H.G. MINTER;                                 (D. Colo.)
 SGT. KILMAN; DEPUTY BUITRAGO;

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

         Proceeding pro se,1 Colorado state prisoner David Robinson appeals the

district court’s order denying his motion for relief from judgment under Federal Rule

of Civil Procedure 60(b). For the reasons explained below, we affirm the district

court.


         *
          After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1; 10th
Cir. R. 32.1.
        1
          We liberally construe pro se filings. See Garrett v. Selby Connor Maddux &
Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we do not act as an advocate for pro
se litigants by, for example, “constructing arguments” or “searching the record” for
support. Id.
       Robinson’s operative 42 U.S.C. § 1983 complaint2 asserts three claims, each

based on the allegation that jail officials separated him from his property and then

refused to retrieve his property after it was stolen. Robinson contends that in so

doing, the jail officials violated his due-process rights, his right to be free from cruel

and unusual punishment, and his rights arising under the Ninth Amendment.

       Because Robinson was proceeding in forma pauperis (IFP), the district court

screened his complaint under the provisions of 28 U.S.C. § 1915(e)(2)(B). That

statute provides that “[n]otwithstanding any filing fee, or any portion thereof, that

may have been paid, the court shall dismiss the case at any time if the court

determines that . . . the action . . . is frivolous.” § 1915(e)(2). The district court

examined each of Robinson’s three claims and determined that they were frivolous.

As to the due-process claim, the district court concluded that it was frivolous because

Robinson “failed to make any allegations that state[-]law post[]deprivation remedies

were inadequate.” R. 56–57; see also Becker v. Kroll, 494 F.3d 904, 921 (10th Cir.

2007) (“In the ordinary case where an injury has been caused . . . by a random and

unauthorized act that can be remedied by state law, there is no basis for intervention

under § 1983 . . . in a suit based on [due process].” (first omission in original)

(quoting Albright v. Oliver, 510 U.S. 266, 285 (1994) (Kennedy, J., concurring))).




       2
        Robinson first filed his complaint in June 2018. After the district court
entered five separate orders directing Robinson to amend his complaint to resolve
various pleading deficiencies, Robinson eventually filed an amended complaint.
                                              2
       Next, the district court concluded that Robinson’s claim alleging cruel and

unusual punishment under the Eighth Amendment was frivolous because he failed to

allege either an objectively serious deprivation or that the jail officials subjectively

knew of and disregarded a substantial risk to Robinson’s health or safety. See Tafoya

v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008) (noting objective and subjective

prongs of Eighth Amendment claim). Finally, the district court found Robinson’s

Ninth Amendment claim frivolous because that amendment is not “a source of

individual rights.” R. 58 (quoting Zhao v. United States, 91 Fed. Cl. 95, 99 n.4 (Fed.

Cl. 2010)); see also Jenkins v. Comm’r, 483 F.3d 90, 92 (2d Cir. 2007) (“The Ninth

Amendment is not an independent source of individual rights . . . .”). Thus, the

district court dismissed Robinson’s complaint as frivolous; it also certified that any

appeal would not be taken in good faith. See § 1915(a)(3), (e)(2)(B)(i).

       Several months later, Robinson filed a motion that the district court construed

as a motion seeking relief from judgment under Rule 60(b). The district court denied

the motion, concluding that Robinson’s Rule 60(b) motion merely “repeat[ed]

arguments he ha[d] already made.” R. 73. Robinson appeals.3




       3
        Robinson appeals only the district court’s Rule 60(b) order. We previously
concluded that Robinson’s notice of appeal was untimely as to the district court’s
original order, thereby depriving us of jurisdiction over any appeal from that original
order. See 28 U.S.C. § 2107(a) (providing that notice of appeal in civil case must be
filed within 30 days after entry of judgment); Bowles v. Russell, 551 U.S. 205, 213
(2007) (holding that untimely notice of appeal deprives us of jurisdiction). But in the
same order, we allowed Robinson’s appeal to proceed as to the order denying his
Rule 60(b) motion.
                                            3
       Rule 60(b) allows a district court to provide relief from a final judgment in

certain circumstances, including for “any . . . reason that justifies relief.” Fed. R. Civ.

P. 60(b)(6). But a district court may only grant relief from judgment under Rule 60(b)

in exceptional circumstances. Lebahn v. Owens, 813 F.3d 1300, 1306 (10th Cir.

2016). On appeal, we review the district court’s denial of a Rule 60(b) motion for an

abuse of discretion, meaning that we will only reverse if the district court’s decision

was based on a legal or factual error or was otherwise arbitrary or unreasonable.

Amoco Oil Co. v. EPA, 231 F.3d 694, 697 (10th Cir. 2000).

       Robinson’s brief fails to distinguish between the district court’s original

dismissal order and its Rule 60(b) order. Indeed, though he disputes the correctness

of the district court’s original order and rehashes the arguments and allegations in his

complaint, he fails entirely to challenge any portion of the district court’s Rule 60(b)

ruling. While we are mindful of Robinson’s pro se status, we cannot overlook his

failure to engage with the reasoning in the district court’s Rule 60(b) ruling. See

Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1369 (10th Cir. 2015) (“[W]e affirm

the district court’s dismissal of [plaintiff’s] claim because [plaintiff’s] opening brief

contains nary a word to challenge the basis of the dismissal . . . .”); Garrett, 425 F.3d

at 840–41 (explaining that pro se appellants, like all other appellants, must state

contentions of error and supporting arguments). Accordingly, we affirm the district

court’s order denying Robinson’s motion for relief from judgment.




                                            4
Finally, we grant Robinson’s motion seeking to proceed IFP in this court.




                                    Entered for the Court


                                    Nancy L. Moritz
                                    Circuit Judge




                                   5